—Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered July 25, 1996, which denied petitioner’s CPLR article 78 petition for annulment of respondents’ determination to dismiss him as a correction officer and dismissed the proceeding, unanimously affirmed, without costs.
Petitioner’s contentions that the delay in conducting the test following his random selection (see, Matter of Seelig v Koehler, 76 NY2d 87, cert denied 498 US 847) violated departmental policy and that his designated supervisor targeted his test day to coincide with his return from vacation are without support in the record. Nor is dismissal from the department for use of marihuana so disproportionate to the offense as to be shocking to our sense of fairness (Trotta v Ward, 77 NY2d 827). Concur— Wallach, J. P., Rubin, Mazzarelli and Andrias, JJ.